973 So.2d 663 (2008)
Alger ELLISON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4023.
District Court of Appeal of Florida, Fourth District.
February 6, 2008.
Alger Ellison, Punt Gorda, pro se.
Bill McCollum, Attorney General, Tallahassee, and Joseph Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Alger Ellison appeals the summary denial of his motion to correct illegal sentence, filed pursuant to rule 3.800(a). The lower court received the motion on Friday, September 14, 2007 and denied the motion by order dated Monday, September 17, 2007, without explanation or attachment of any records which conclusively refute the claims. We reverse the order on appeal and remand for further proceedings. See Taylor v. State, 972 So.2d 890 (Fla. 4th DCA 2007); Hayes v. State, 958 So.2d 571 (Fla. 4th DCA 2007).
Reversed.
SHAHOOD, C.J., GROSS and MAY, JJ., concur.